DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 3/5/19.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claim 1 is currently pending.
Claim 1 is rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,009,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the ‘062 claims anticipate the scope of the instant claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites a computer-implemented method, comprising: receiving, by a specifically programed processing computer system, an electronic Tender voting request to conduct at least one Tender voting; wherein the electronic Tender voting request identifies at least the following: i) at least one security of at least one issuer, and ii) a Tender deadline for the at least one Tender voting to submit Tender votes, iii) at least one condition of the at least one Tender voting; based on the electronic Tender voting request, identifying, by the specifically programed processing computer system, the plurality of employees who own the shares of the at least one issuer on the record date; generating, by the specifically programed processing computer system, a Tender control number for each employee of the plurality of employees; wherein the Tender control number comprises at least one Tender tag; wherein the Tender control number is associated in data records with at least: i) such employee, and ii) an amount of the shares of the at least one issuer that such employee has owned on the record date; transmitting, by the specifically programed processing computer system, to each employee of the plurality of employees, a Tender vote invitation to submit a Tender vote in the at least one Tender voting; wherein the Tender vote invitation comprises the Tender control number encoded within the Tender vote invitation; receiving, by the specifically programed processing computer system, the Tender control number from a respective employee; in response to the receiving the Tender control number, generating [a report], by the specifically programed processing computer system, a plurality of programmed visual computer screens to allow such respective employee to submit the Tender vote; wherein the plurality of programmed visual computer screens are configured to at least: i) show at least one entry choice based on a particular Tender voting type, ii) automatically calculate at least the following: 1) a reminder of shares to be Tender voted based on a number of shares identified by such respective employee in a first entry choice; 2) a total percentage of shares allocated by such respective employee during the Tender voting; iii) confirm such respective employee's Tender vote; iv) allow such respective employee to automatically change a previous Tender vote when such respective employee revises the previous Tender vote before the Tender deadline; recording, in real time, by the specifically programed processing computer system, a plurality of Tender votes of the plurality of employees as submitted Tender votes
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which is a statutory category of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of receiving a tender vote and allowing a change in the tender vote before the tender deadline (a certain method of organizing human activity such as fundamental economic principles, e.g. including voting) but for the recitation of additional claim elements. That is, other than reciting the specifically programed processing computer system and the output of visual computer screens and reports, nothing in the claim precludes the language from being considered as receiving a tender vote and allowing a change in the tender vote before the tender deadline. Furthermore, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of receiving a tender vote and allowing a change in the tender vote before the tender deadline (a mental process such as a concept performed in the human mind, e.g. an observation, evaluation, judgment, opinion) but for the recitation of additional claim elements. That is, other than reciting the specifically programed processing computer system and the output of visual computer screens and reports, nothing in the claim precludes the language from being practically performed in the mind. For example, an administrator is capable of receiving a voting request, identifying employees who owns shares, generating a control number for each employee, 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the abstract idea is implemented on the specially programmed processing computer system. Furthermore, the additional claim elements(s) add insignificant extra-solution activity to the judicial exception. For example, the concept of generating a plurality of programmed visual computer screens and dynamically outputting at least one report identifying a progress of the at least one Tender voting is an activity incidental to the primary process or product of receiving a tender vote and allowing a change in the tender vote before the tender deadline and are merely a nominal or tangential addition to the claim. The concept is merely an example of data gathering, which has been found to be insignificant extra-solution activity by the courts. See MPEP 2106.05(g).
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of generating a plurality of programmed visual computer screens and dynamically outputting at least one report identifying a progress of the at least one Tender voting are well-understood, routine conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Specifically, the following computer functions have been recognized by the courts as well-understood, routine, and conventional functions: Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). See MPEP 2106.05(d) and Berkheimer Memo.	

Allowable Subject Matter
Claim 1 would be allowable if the outstanding Double Patenting and 35 USC 101 rejections are addressed.
The allowable subject matter, in the context of the ordered combination of the claim as a whole, is generating, by the specifically programed processing computer system, a plurality of programmed visual computer screens to allow such respective employee to submit the Tender vote; wherein the plurality of programmed visual computer screens are configured to at least: i) show at least one entry choice based on a particular Tender voting type, ii) automatically calculate at least the following: 1) a reminder of shares to be Tender voted based on a number of shares identified by such respective employee in a first entry choice; 2) a total percentage of shares allocated by such respective employee during the Tender voting; iii) confirm such respective employee's Tender vote; iv) allow such respective employee to automatically change a previous Tender vote when such respective employee revises the previous Tender vote before the Tender deadline; recording, in real time, by the specifically programed processing computer system, a plurality of Tender votes of the plurality of employees as submitted Tender votes; and dynamically outputting, by the specifically programed processing computer system, at least one report identifying a progress of the at least one Tender voting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685